Browne, Justice, delivered the opinion of the Court: This is a writ of error brought here from the Adams Circuit Court, to reverse a judgment of that Court. The case stands thus: after all the evidence had been closed, the defendant’s counsel moved the Court to instruct the jury, “ That the completion of the mill is a condition precedent; and if the plaintiffs have failed to prove the performance of said work, they cannot recover the specific price agreed to be paid by said contract for said services. And if they are entitled to recover at all, they cannot recover the last payment until four months from the time the plaintiffs did the last work on said mill”—which instructions the Court refused to give. It is very clear, that the Court below erred in refusing to give the instructions called for by the defendant’s counsel. By the contract, most assuredly the performance of the work was a condition precedent, and the plaintiffs below bound themselves to wait four months after the completion of the mill, and this they did not do. This Court are of the opinion that the judgment below be reversed with costs, and the cause remanded to the Circuit Court of Adams county. Judgment reversed.